PER CURIAM.
Motion to stay execution of judgment pending appeal to the court of appeals granted, on condition that within 20 days plaintiff deposits in the People’s Trust Company, to the credit of this action, the sum of $2,500, the same, or so much thereof as may be necessary,, to be applied in payment of the judgment heretofore recovered against the plaintiff, in case the said judgment be affirmed by the court of appeals in whole or in part,, or the appeal therefrom be dismissed. In case of failure to comply with said condition, then the motion to stay proceedings is denied, and stay hitherto granted vacated, with $10 costs. See 45 N. Y. Supp. 768, 1136, 49 N. Y. Supp. 1133.